



Exhibit 10.6
2015 Stock Plan For Non-Employee Directors
1.    Purpose. The purposes of the 2015 Stock Plan for Non-Employee Directors
are to attract and retain individuals who are not employees of the Company as
members of the Board of Directors, by encouraging them to acquire a proprietary
interest in the Company which is parallel to that of the stockholders of the
Company.
2.    Definitions. The following terms shall have the respective meanings
assigned to them as used herein:
(a)    “Award” shall mean an Option, Restricted Stock Unit and other stock-based
award granted under the Plan.
(b)    “Award Agreement” shall mean an agreement which may be entered into by a
Participant and the Company, setting forth the terms and provisions applicable
to Awards granted to such Participant.
(c)    “Board of Directors” shall mean the Board of Directors of the Company, as
constituted at any time.
(d)    “Committee” shall mean the Compensation Committee of the Board of
Directors, as described in Section 3.
(e)    “Company” shall mean MSG Spinco, Inc. (to be renamed The Madison Square
Garden Company), a Delaware corporation.
(f)    “Consent” shall mean (i) any listing, registration or qualification
requirement in respect of an Award or Share with respect to any securities
exchange or under any federal, state or local law, rule or regulation, (ii) any
and all written agreements and representations by the Participant with respect
to the disposition of Shares, or with respect to any other matter, which the
Committee may deem necessary or desirable to comply with the terms of any such
listing, registration or qualification requirement or to obtain an exemption
therefrom, (iii) any and all other consents, clearances and approvals in respect
of an action under the Plan by any governmental or other regulatory body or any
stock exchange or self-regulatory agency, (iv) any and all consents by the
Participant to (A) the Company’s supplying to any third party recordkeeper of
the Plan such personal information as the Committee deems advisable to
administer the Plan and (B) the Company’s imposing sales and transfer procedures
and restrictions on Shares delivered under the Plan and (v) any and all other
consents or authorizations required to comply with, or required to be obtained
under law.


(g)    “Fair Market Value” on a specified date shall mean the closing price for
a Share on the stock exchange, if any, on which such Shares are primarily
traded, but if no Shares were traded on such date, the average of the bid and
asked closing prices at which one Share is traded on the over-the-counter
market, as reported on the New York Stock Exchange or any other stock exchange
on which the Shares may be traded, or, if none of the above is applicable, the
value of a Share as established by the Committee for such date using any
reasonable method of valuation.


(h)    “GAAP” shall mean accounting principles generally accepted in the United
States of America.


(i)    “Non-Employee Director” shall mean a member of the Board of Directors who
is not a current employee of the Company or its subsidiaries.


-1-

--------------------------------------------------------------------------------





(j)    “Option” shall mean an option granted pursuant to Section 6.1 of the
Plan.
(k)    “Participant” shall mean a Non-Employee Director who has been granted an
Award under the Plan.
(l)    “Plan” shall mean the 2015 Stock Plan for Non-Employee Directors, as
amended from time to time.
(m)    “Restricted Stock Unit” shall mean a restricted stock unit granted
pursuant to Section 6.2 of the Plan, each such unit representing an unfunded and
unsecured promise to deliver a Share (or cash or other property equal in value
to the Share).
(n)    “Share” shall mean a share of Class A Common Stock, par value $0.01 per
share of the Company.
3.    Plan Administration.
3.1    Committee. The Plan shall be administered by the Committee, which shall
consist of at least two members of the Board of Directors who shall be appointed
by, and shall serve at the pleasure of, the Board of Directors. Except as
otherwise determined by the Board of Directors, the members of the Committee
shall be “non-employee directors” under Rule 16b-3 of the Securities Exchange
Act of 1934 (the “Exchange Act”); provided, however, that the failure of the
Committee to be so comprised shall not cause any Award to be invalid. The
Committee may delegate any of its powers under the Plan to a subcommittee of the
Committee (which hereinafter shall also be referred to as the Committee). It is
expected and permitted that members of the Committee shall be Participants.
3.2     Authority. The Committee shall have full authority, subject to the terms
of the Plan (including Section 12), to (a) exercise all of the powers granted to
it under the Plan, (b) construe, interpret and implement the Plan and all Awards
and Award Agreements, (c) prescribe, amend and rescind rules and regulations
relating to the Plan, including rules governing its own operations, (d) make all
determinations necessary or advisable in administering the Plan, (e) correct any
defect, supply any omission and reconcile any inconsistency in the Plan,
(f) amend the Plan, (g) grant Awards and determine who shall receive Awards and
the terms and conditions of such Awards, (h) amend any outstanding Award in any
respect, including, without limitation, to (1) accelerate the time or times at
which the Award becomes vested or unrestricted or may be exercised or at which
Shares are delivered under the Award (and, without limitation on the Committee’s
rights, in connection with such acceleration, the Committee may provide that any
Shares delivered pursuant to such Award shall be subject to vesting, transfer,
forfeiture or repayment provisions similar to those in the Participant’s
underlying Award) or (2) waive or amend any restrictions or conditions
applicable to such Award, or impose new restrictions or conditions and
(i) determine at any time whether, to what extent and under what circumstances
and method or methods (1) Awards may be (A) settled in cash, Shares, other
securities, other Awards or other property, (B) exercised or (C) canceled,
forfeited or suspended or (2) Shares, other securities, cash, other Awards or
other property and other amounts payable with respect to an Award may be
deferred either automatically or at the election of the Participant or of the
Committee. The enumeration of the foregoing powers is not intended and should
not be construed to limit in any way the authority of the Committee under the
Plan which is intended, to the fullest extent permitted by law, to be plenary.
The Plan, and all such rules, regulations, determinations and interpretations,
shall be binding and conclusive upon the Company, its stockholders and all
Participants, and upon their respective legal representatives, heirs,
beneficiaries, successors and assigns and upon all other persons claiming under
or through any of them.


-2-

--------------------------------------------------------------------------------





3.3    Liability. No member of the Board of Directors or the Committee or any
employee of the Company or any of its affiliates (each such person a “Covered
Person”) shall have any liability to any person (including, without limitation,
any Participant) for any action taken or omitted to be taken or any
determination made in good faith with respect to the Plan or any Award. Each
Covered Person shall be indemnified and held harmless by the Company against and
from any loss, cost, liability or expense (including attorneys’ fees) that may
be imposed upon or incurred by such Covered Person in connection with or
resulting from any action, suit or proceeding to which such Covered Person may
be a party or in which such Covered Person may be involved by reason of any
action taken or omitted to be taken under the Plan and against and from any and
all amounts paid by such Covered Person, with the Company’s approval, in
settlement thereof, or paid by such Covered Person in satisfaction of any
judgment in any such action, suit or proceeding against such Covered Person,
provided that the Company shall have the right, at its own expense, to assume
and defend any such action, suit or proceeding and, once the Company gives
notice of its intent to assume the defense, the Company shall have sole control
over such defense with counsel of the Company’s choice. The foregoing right of
indemnification shall not be available to a Covered Person to the extent that a
court of competent jurisdiction in a final judgment or other final adjudication,
in either case, not subject to further appeal, determines that the acts or
omissions of such Covered Person giving rise to the indemnification claim
resulted from such Covered Person’s bad faith, fraud or willful criminal act or
omission. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which Covered Persons may be entitled under
the Company’s Certificate of Incorporation or by-laws, as a matter of law, by
agreement or otherwise, or any other power that the Company may have to
indemnify such persons or hold them harmless.
4.    Eligibility. All Non-Employee Directors are eligible for the grant of
Awards. Non-Employee Directors of The Madison Square Garden Company (to be
renamed MSG Networks Inc.) (“MSG Networks”) are also eligible for the grant of
Shares in connection with the spin-off of the Company from MSG Networks in
respect of their outstanding awards issued by MSG Networks.
5.    Shares Subject to the Plan.
5.1    Number. The aggregate number of Shares that may be subject to Awards
granted under this Plan shall not exceed 160,000, which may be either treasury
Shares or authorized but unissued Shares. To the extent that (i) an Award shall
be paid, settled or exchanged or shall expire, lapse, terminate or be cancelled
for any reason without the issuance of Shares or (ii) any Shares under an Award
are not issued because of payment or withholding obligations, then the Committee
may also grant Awards with respect to such Shares. Awards payable only in cash
or property other than Shares shall not reduce the aggregate remaining number of
Shares with respect to which Awards may be made under the Plan and Shares
relating to any other Awards that are settled in cash or property other than
Shares, when settled, shall be added back to the aggregate remaining number of
Shares with respect to which Awards may be made under the Plan. The maximum
number of Shares that may be issued under the Plan shall be adjusted by the
Committee as appropriate to account for the adjustments provided for in
Section 5.2 hereof. Any Shares with respect to which the Company becomes
obligated to make Awards through the assumption of, or in substitution for,
outstanding awards previously granted by an acquired entity, shall not count
against the Shares available to be delivered pursuant to Awards under this Plan.
5.2    Adjustment in Capitalization. In the event that any dividend or other
distribution (whether in the form of cash, Shares, other securities, or other
property), recapitalization, forward or reverse stock split, reorganization,
merger, consolidation, spin-off, combination, repurchase, share exchange,
liquidation, dissolution or other similar corporate transaction or event affects
Shares such that the failure to make an adjustment to an Award would not fairly
protect the rights represented by the Award in accordance with the essential
intent and principles thereof (each such event, an “Adjustment Event”), then the
Committee shall, in such manner as it may determine to be equitable in its sole
discretion, adjust


-3-

--------------------------------------------------------------------------------





any or all of the terms of an outstanding Award (including, without limitation,
the number of Shares covered by such outstanding Award, the type of property to
which the Award is subject and the exercise price of such Award). In determining
adjustments to be made under this Section 5.2, the Committee may take into
account such factors as it determines to be appropriate, including without
limitation (i) the provisions of applicable law and (ii) the potential tax or
accounting consequences of an adjustment (or not making an adjustment) and, in
light of such factors or others, may make adjustments that are not uniform or
proportionate among outstanding Awards. Any fractional shares or securities
payable upon the exercise of an Award as a result of an adjustment pursuant to
this Section 5.2 shall, at the election of the Committee, be payable in cash,
Shares, or a combination thereof, on such bases as the Committee may determine
in its sole discretion.
6.    Terms and Conditions of Awards.
6.1    Options.
6.1.1    Terms and Conditions. The form, terms and conditions of each Option
shall be determined by the Committee and shall be set forth in an Award
Agreement. Such terms and conditions may include, without limitation, provisions
relating to the vesting and exercisability of such Options as well as the
conditions or circumstances upon which such Options may be accelerated,
extended, forfeited or otherwise modified; provided, however, that unless the
Award Agreement states otherwise, all Options granted under the Plan shall be
fully vested and exercisable on the date of grant. All or any part of any
unexercised Options granted to any Participant, to the extent not otherwise
exercisable, may be made exercisable upon the occurrence of such special
circumstances or events as determined in the sole discretion of the Committee.


6.1.2     Exercise Price. The exercise price per Share of the Shares to be
purchased pursuant to each Option shall be fixed by the Committee at the time an
Option is granted, but in no event shall it be less than the Fair Market Value
of a Share on the date on which the Option is granted. Such exercise price shall
thereafter be subject to adjustment as required by the Award Agreement relating
to each Option or Section 5.2 hereof.
6.1.3     Duration of Options. The duration of any Option granted under this
Plan shall be for a period fixed by the Committee but shall, except as described
in the next sentence, in no event be more than ten (10) years. Notwithstanding
the foregoing, an Award Agreement may provide that, in the event the Participant
dies while the Option is outstanding, the Option will remain outstanding until
the first anniversary of the Participant’s date of death, and whether or not
such first anniversary occurs prior to or following the expiration of ten
(10) years from the date the Option was granted.
6.1.4    Written Notice for Exercise. An Option shall be exercised by the
delivery to any person who has been designated by the Company for the purpose of
receiving the same, of a written notice duly signed by the Participant (or the
representative of the estate or the heirs of a deceased Participant) to such
effect (or electronic notice in a manner, if any, previously approved by the
Company).
6.1.5    Payment. Unless the Company chooses to settle an Option in cash, Shares
or a combination thereof pursuant to Section 6.1.6 hereof, the Participant shall
be required to deliver to the Company, within five (5) days of the delivery of
the notice described above, either cash, a check payable to the order of the
Company, Shares duly endorsed over to the Company (which Shares shall be valued
at their Fair Market Value as of the date preceding the day of such exercise) or
any combination of such methods, which together amount to the full exercise
price of the Shares purchased pursuant to the exercise of the Option.
Notwithstanding the preceding sentence, the Company may establish an electronic
exercise program with a broker and the Company and the Participant may agree
upon any other reasonable manner


-4-

--------------------------------------------------------------------------------





of providing for payment of the exercise price of the Option. Except to the
extent the Committee chooses to settle any Option in cash pursuant to
Section 6.1.6 hereof, within a reasonable time after exercise of an Option the
Company shall either issue to the Participant a certificate representing the
Shares purchased pursuant to the exercise of the Option or credit the number of
such Shares to a book-entry account. To the extent the Committee chooses to
settle any Option in cash pursuant to Section 6.1.6, within a reasonable time
after exercise of an Option, the Company shall cause to be delivered to the
person entitled thereto a payment for the amount payable pursuant to the
exercise of the Option.
6.1.6     Settlement of an Option. When an Option is exercised pursuant to
Section 6.1.4 hereof, the Committee, in its sole discretion, may elect, in lieu
of issuing Shares pursuant to the terms of the Option, to settle the Option by
paying the Participant an amount equal to the product obtained by multiplying
(i) the excess of the Fair Market Value of one Share on the date the Option is
exercised over the exercise price of the Option (the “Option Spread”) by
(ii) the number of Shares with respect to which the Option is exercised. The
amount payable to the Participant in these circumstances shall be paid by the
Company either in cash or in Shares having a Fair Market Value equal to the
Option Spread, or a combination thereof, as the Committee shall determine at the
time the Option is exercised or at the time the Option is granted.


6.2    Restricted Stock Units.
6.2.1    Terms and Conditions. The form, terms and conditions of each Restricted
Stock Unit shall be determined by the Committee and shall be set forth in an
Award Agreement. Such terms and conditions may include, without limitation, the
conditions or circumstances upon which such Restricted Stock Unit will be paid,
forfeited or otherwise modified, and the date or dates upon which any Shares,
cash or other property shall be delivered to the Participant in respect of the
Restricted Stock Units; provided, however, that unless the Award Agreement
states otherwise, all Restricted Stock Units granted under the Plan shall be
fully vested on the date of grant and shall be payable on such date as
determined by the Committee. All or any part of any Restricted Stock Units
granted to any Participant, to the extent not otherwise paid, may be paid to the
Participant upon the occurrence of such special circumstances or events as
determined in the sole discretion of the Committee.
6.2.2    Settlement of Restricted Stock Units. The Committee, in its sole
discretion, may instruct the Company to pay on the date when Shares would
otherwise be issued pursuant to a Restricted Stock Unit, in lieu of such Shares,
a cash amount equal to the number of such Shares multiplied by the Fair Market
Value of a Share on the date when Shares would otherwise have been issued. If a
Participant is entitled to receive other stock, securities or other property as
a result of adjustment, pursuant to Section 5.2 hereof, the Committee, in its
sole discretion, may instruct the Company to pay, in lieu of such other stock,
securities or other property, cash equal to the fair market value thereof as
determined in good faith by the Committee. Until the delivery of such Shares,
cash, securities or other property, the rights of a Participant with respect to
a Restricted Stock Unit shall be only those of a general unsecured creditor of
the Company.
6.2.3    Right to Receive Dividends on Restricted Stock Units. Unless the
Committee determines otherwise, during the period prior to payment of the
Restricted Stock Unit, all ordinary cash dividends (as determined by the
Committee in its sole discretion) that would have been paid upon any Share
underlying a Restricted Stock Unit had such Shares been issued shall be paid
only at the time and to the extent such Restricted Stock Unit is vested.
6.3    Grant of Other Stock-Based Awards. The Committee may grant other types of
equity-based or equity-related Awards (including, without limitation, restricted
Shares, unrestricted Shares and stock appreciation rights) in such amounts and
subject to such terms and conditions as the Committee


-5-

--------------------------------------------------------------------------------





shall determine. Such Awards may entail the transfer of actual Shares, or
payment in cash or otherwise of amounts based on the value of Shares.
7.     No Rights of a Stockholder. A Participant shall not have any of the
rights or privileges of a stockholder of the Company with respect to the Shares
subject to an Award unless and until such Shares have been issued and have been
duly registered in the Participant’s name. Thereupon, such Participant shall
have full voting, dividend and other ownership rights with respect to such
Shares. The Company will not be obligated to issue or deliver any Shares unless
and until all legal matters in connection with the issuance and delivery of
Shares have been approved by the Company’s counsel and the Company’s counsel
determines that all applicable federal, state and other laws and regulations
have been complied with and all listing requirements for relevant stock
exchanges have been met.
8.    Compliance with Rule 16b-3. It is the Company’s intent that the Plan
comply in all respects with Rule 16b-3 under the Securities Exchange Act of
1934, as amended (the “Act”). If any provision of the Plan is later found not to
be in compliance with such Rule, the provision shall be deemed null and void.
All actions with respect to Awards under the Plan shall be executed in
accordance with the requirements of Section 16 of the Act, as amended, and any
regulations promulgated thereunder. To the extent that any of the provisions
contained herein do not conform with Rule 16b-3 of the Act or any amendments
thereto or any successor regulation, then the Committee may make such
modifications so as to conform the Plan and any Awards granted thereunder to the
Rule’s requirements.
9.    Consents. If the Committee shall at any time determine that any Consent is
necessary or desirable as a condition of, or in connection with, the granting of
any Award, the delivery of Shares or the delivery of any cash, securities or
other property under the Plan, or the taking of any other action, then such
action shall not be taken, in whole or in part, unless and until such Consent
shall have been effected or obtained to the full satisfaction of the Committee.
10.    Withholding. If the Company shall be required to withhold any amounts by
reason of a federal, state or local tax laws, rules or regulations in respect of
any Award, the Company shall be entitled to deduct or withhold such amounts from
any payments (including, without limitation Shares which would otherwise be
issued to the Participant pursuant to the Award; provided that, to the extent
desired for GAAP purposes, such withholding shall not exceed the statutory
minimum amount required to be withheld) to be made to the Participant. In any
event, the Participant shall make available to the Company, promptly when
requested by the Company, sufficient funds or Shares to meet the requirements of
such withholding and the Company shall be entitled to take and authorize such
steps as it may deem advisable in order to have such funds made available to the
Company out of any funds or property due to the Participant.
11.     Non-Transferability of Awards. Unless the Committee shall permit (on
such terms and conditions as it shall establish) an Award to be transferred to a
member of the Participant’s immediate family or to a trust or similar vehicle
for the benefit of members of the Participant’s immediate family (collectively,
the “Permitted Transferees”), no Award shall be assignable or transferable
except by will or by the laws of descent and distribution, and except to the
extent required by law, no right or interest of any Participant shall be subject
to any lien, obligation or liability of the Participant. All rights with respect
to Awards granted to a Participant under the Plan shall be exercisable during
the Participant’s lifetime only by such Participant or, if applicable, the
Permitted Transferees.
12.    Administration and Amendment of Plan. The Board of Directors or the
Committee may discontinue the Plan at any time and from time to time may amend
or revise the terms of the Plan or any Award Agreement, as permitted by
applicable law, except that it may not (a) make any amendment or revision in a
manner unfavorable to a Participant (other than if immaterial), without the
consent of the


-6-

--------------------------------------------------------------------------------





Participant or (b) make any amendment or revision without the approval of the
stockholders of the Company if such approval is required by the rules of an
exchange on which Shares are traded. Consent of the Participant shall not be
required solely pursuant to the previous sentence in respect of any adjustment
made pursuant to Section 5.2 except to the extent the terms of an Award
Agreement expressly refer to an Adjustment Event, in which case such terms shall
not be amended in a manner unfavorable to a Participant (other than if
immaterial) without such Participant’s consent.
13.    No Repricing & Reloads. Unless otherwise approved by the stockholders of
the Company, Options and stock appreciation rights will not be repriced (other
than in accordance with the adjustment provisions of Section 5.2), repurchased
for cash on a date when the exercise price of such Option or stock appreciation
right is equal to or exceeds the Fair Market Value of a Share or be subject to
automatic reload provisions.
14.    Effective Date. The Plan shall become effective upon the Distribution,
subject to its approval by the stockholders of the Company prior to the
Distribution.
15.     Severability. If any of the provisions of this Plan or any Award
Agreement is finally held to be invalid, illegal or unenforceable (whether in
whole or in part), such provision shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability and the
remaining provisions shall not be affected thereby; provided that, if any of
such provisions is finally held to be invalid, illegal, or unenforceable because
it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such provision shall be deemed to be modified to
the minimum extent necessary to modify such scope in order to make such
provision enforceable hereunder.
16.    Plan Headings. The headings in this Plan are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.
17.    Non-Uniform Treatment. The Committee’s determinations under the Plan need
not be uniform and may be made by it selectively among Participants (whether or
not such Participants are similarly situated). Without limiting the generality
of the foregoing, the Committee shall be entitled, among other things, to make
non-uniform and selective determinations, amendments and adjustments, and to
enter into non-uniform and selective Award Agreements, as to the terms and
provisions of Awards under the Plan.
18.    Governing Law. The Plan and any Award Agreements shall be governed by,
and construed in accordance with, the laws of the state of Delaware, without
reference to principles of conflicts of laws.
19.    Successors and Assigns. The terms of the Plan shall be binding upon and
inure to the benefit of the Company and its successors and assigns.
20.    Duration. This Plan shall remain in effect until ten years from the
Distribution unless sooner terminated by the Committee or the Board of
Directors. Awards theretofore granted may extend beyond that date in accordance
with the provisions of the Plan.
 




-7-

--------------------------------------------------------------------------------





21.    Distribution Issuance.
21.1    Notwithstanding Section 3 of the Plan, the Compensation Committee (the
“MSG Networks Committee”) of the Board of Directors of MSG Networks may grant
Awards with respect to outstanding equity awards of MSG Networks in connection
with the distribution by MSG Networks to holders of its common stock of all of
the outstanding Shares (such distribution, the “Distribution”). In this
capacity, the MSG Networks Committee shall have full authority to grant Awards
in connection with the Distribution and determine the recipients, terms and
conditions of such Awards, and each member of the MSG Networks Committee shall
be considered a “Covered Person” for purposes of Section 3.3 of the Plan.
21.2    Notwithstanding Section 6.1.2 of the Plan, the exercise price per Share
of the Shares to be purchased pursuant to each Option granted by the MSG
Networks Committee in connection with the Distribution may be less than the Fair
Market Value of a Share on the date on which the Option is granted, in order to
preserve the intrinsic value of the outstanding MSG Networks equity awards prior
to the Distribution in accordance with the requirements of Section 409A of the
Internal Revenue Code.
 






-8-